Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160673(101)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DOA DOA, INC., and GARDEN CITY REAL                                                                  Elizabeth T. Clement
  ESTATE, LLC,                                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiffs-Appellants/
            Cross-Appellees,
                                                                    SC: 160673
  v                                                                 COA: 339215
                                                                    Wayne CC: 16-003251-CB
  PRIMEONE INSURANCE COMPANY,
             Defendant-Appellee/
             Cross-Appellant.
  _______________________________________/

        On order of the Chief Justice, the motion of defendant-appellee/cross-appellant to
  extend the time for filing its answer to the application for leave to appeal is GRANTED.
  The answer submitted on January 17, 2020, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 22, 2020

                                                                               Clerk